RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0089p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



  DAVID WAYNE ALLEN,                                     ┐
                                 Petitioner-Appellant,   │
                                                         │
                                                         >      No. 02-4145
         v.                                              │
                                                         │
                                                         │
  BETTY MITCHELL, Warden,                                │
                                Respondent-Appellee.     │
                                                         ┘

                          Appeal from the United States District Court
                         for the Northern District of Ohio at Cleveland.
                         No. 99-01067—Paul R. Matia, District Judge.

                                  Argued: October 15, 2019

                              Decided and Filed: March 24, 2020

                     Before: SILER, MOORE, and BUSH, Circuit Judges.
                                     _________________

                                          COUNSEL

ARGUED: John J. Ricotta, Cleveland, Ohio, for Appellant. Brenda S. Leikala, OFFICE OF THE
OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellee. ON BRIEF: John J. Ricotta,
Cleveland, Ohio, Henry J. Hilow, Cleveland, Ohio, for Appellant. Charles L. Wille, OFFICE OF
THE OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellee.

     BUSH, J., delivered the opinion of the court in which SILER, J., joined. MOORE, J. (pp. 12–
22), delivered a separate opinion concurring only in the judgment.
  No. 02-4145                            Allen v. Mitchell                                  Page 2


                                       _________________

                                            OPINION
                                       _________________

          JOHN K. BUSH, Circuit Judge. David Wayne Allen was convicted of aggravated robbery
and aggravated murder in 1991. He was sentenced to death. Allen’s present appeal seeks review
of the district court’s denial of a writ of habeas corpus under 28 U.S.C. § 2254. Allen argues that
the trial court in the Ohio state proceedings violated his rights under the Fifth, Sixth, Eighth, and
Fourteenth Amendments by failing to excuse a juror who demonstrated she could not be fair and
unbiased. Because our review of a denial of habeas corpus under the Antiterrorism and Effective
Death Penalty Act, 28 U.S.C. § 2254, imparts a great level of deference to state court factual
determinations, and because the determination of whether to seat a juror is an exercise of discretion
by the trial court, we AFFIRM the district court’s denial of Allen’s petition for a writ of habeas
corpus.

                                                 I.

          David Wayne Allen was convicted of aggravated robbery and aggravated murder for the
death of 84-year-old Chloie English, whom he knew through a prison ministry program. English
was found stabbed, beaten, and strangled to death in her home. Allen’s thumbprint was found on
the inside of one of the lenses of England’s glasses, and cigarette butts consistent with Allen’s
brand (Dorals) and saliva (type O secretor) were found in English’s trash can. The coroner put
English’s time of death at between midnight and six a.m. on January 25, 1991. A bus driver
remembered picking up Allen near English’s home a little after six in the morning on that same
date. Later that year Allen was convicted of all charges and sentenced to death. The Ohio Court
of Appeals affirmed Allen’s convictions and sentence in 1993, State v. Allen, No. 62275, 1993 WL
366976 (Ohio Ct. App. Sept. 9, 1993), and the Ohio Supreme Court affirmed in 1995, State v.
Allen, 653 N.E.2d 675 (Ohio 1995). The Ohio Supreme Court denied Allen’s application to reopen
his direct appeal. State v. Allen, 672 N.E.2d 638 (Ohio 1996) (per curiam). Allen filed a petition
for post-conviction relief in September 1996. The trial court denied the petition without an
evidentiary hearing, and the Ohio Court of Appeals affirmed. State v. Allen, No. 72427, 1998 WL
289418 (Ohio Ct. App. June 4, 1998).
  No. 02-4145                             Allen v. Mitchell                                  Page 3


       Allen first filed a petition for a writ of habeas corpus in 1999. The district court denied the
petition in 2002, and granted Allen a certificate of appealability as to his claim that a biased juror
served on the jury. In April 2006, Allen filed a motion to hold briefing in abeyance pending the
completion of DNA analysis. This court granted the motion. The state court proceedings
concluded in 2017, when the Ohio Supreme Court denied review of the denial of Allen’s motion
for a new trial. State v. Allen, 82 N.E.3d 1175 (Ohio 2017) (table).

       We denied Allen’s motion to expand the certificate of appealability to include a Brady
claim and a claim for ineffective assistance of counsel. We also denied Allen’s petition for
rehearing, and set a briefing schedule. Allen v. Mitchell, 757 F. App’x 482 (6th Cir. 2018).

       Allen’s habeas petition now before us alleges that he was denied the right to a fair trial and
due process of law because Patricia Worthington, one of the jurors who sat at his capital trial,
initially indicated during voir dire that she was not sure that she could be fair and impartial. To
address Allen’s argument, we review the full context of Worthington’s statements to the trial court.

       Before voir dire, the trial court told prospective jurors to let the bailiff know if they had a
specific problem with serving on the jury. Worthington told the trial court her brother had been
shot and killed two years earlier. The trial court explained that it was inquiring about issues like
physical disabilities or other reasons someone could not serve, and that it would address other
issues—such as moral or philosophical reasons as to why one could not serve on the jury—in
general voir dire.

       The trial court then conducted a general voir dire to determine if any potential jurors had
any moral or philosophical beliefs that would impair their ability as jurors at the sentencing phase.
When Worthington was called, the trial court asked her if she had “any philosophical, moral, or
religious beliefs that would prevent or substantially impair her ability to accept the court’s
instructions of law with regard to sentencing,” and, if Allen was convicted, to recommend the
death penalty, or life imprisonment without parole for twenty or thirty years. Worthington
responded no to this inquiry.

       However, during her individual voir dire, Worthington initially expressed some hesitation
as to whether she could be an impartial juror. She told the trial court that the man charged with
  No. 02-4145                              Allen v. Mitchell                                   Page 4


murdering her brother was acquitted and she did not feel justice was done. She agreed with the
trial court’s suggestion that she had some feelings of bitterness and resentment because of the
outcome of the trial. The trial court asked her if she could set aside those feelings and reach a
verdict based solely on the evidence that came out in open court, and Worthington said she could.

        She also disclosed that two of her friends were police officers, and that she got to know a
detective and the prosecutor from her brother’s case. The detective and the prosecutor from her
brother’s case kept in contact with her mother. Worthington told the prosecutor she would try to
set aside the experience of her brother’s case and evaluate Allen’s case solely on the evidence,
follow the law as instructed, and come to a fair and impartial verdict. Allen’s counsel stated that
witnesses from the coroner’s office who testified at her brother’s trial would testify at Allen’s trial,
and asked Worthington whether she would be able to hold back an emotional response to their
testimony. Worthington said she did not know whether she could, because her brother’s trial was
too recent. She agreed that she was a little bit anxious but denied that her reaction to hearing some
of the same kind of evidence from some of the same witnesses might substantially impact her
ability to concentrate on Allen’s case.

        Allen—who had exhausted the last of his peremptory strikes—challenged Worthington for
cause. He argued that, because the trial of the person accused of murdering her brother was close
in time to Allen’s trial and Worthington was familiar with the witnesses and type of testimony, she
would be emotionally involved and was not detached. The trial court found that Worthington
“unequivocally stated that she could be fair and impartial. . . . [T]he jury [sic] was very
straightforward. She understands the responsibility here and I don’t see a problem with her
serving.” R. 189-15, at *219. The trial court denied Allen’s motion, and Worthington was called
to fill the twelfth spot on the jury.

        The Ohio Supreme Court, in a four-to-three ruling, affirmed the trial court’s decision to
seat Worthington. Allen, 653 N.E.2d at 681. The court held that the trial court’s finding that
Worthington was unbiased was supported by her testimony, and that the trial court could
legitimately validate her statements because it saw and heard her. Id. Three justices dissented,
asserting that Worthington should have been excused for cause. Id. at 691–92 (Wright, J.,
dissenting).
  No. 02-4145                               Allen v. Mitchell                                     Page 5


        The district court denied Allen’s habeas claim on the merits. The court found that
Worthington showed some reluctance about being a juror, but stated repeatedly that her brother’s
murder and trial would not impact her decision in Allen’s case. R. 189-23 at PageID 45. The
court concluded that, because nothing in the record overtly indicated bias against Allen or an
inability to act impartially, it was required to defer “to the trial judge who sees and hears the juror.”
Id. at 45–46 (quoting Wainwright v. Witt, 469 U.S. 412, 426 (1985)). The district court held that
the Ohio Supreme Court did not unreasonably apply established Supreme Court precedent. Id. at
46. Allen filed a timely appeal.

                                                    II.

        We review a district court’s denial of a habeas petition de novo. See Cleveland v.
Bradshaw, 693 F.3d 626, 631 (6th Cir. 2012). The district court’s findings of fact are reviewed
for clear error, and its legal conclusions on mixed questions of law and fact are reviewed de
novo. See Gumm v. Mitchell, 775 F.3d 345, 359–60 (6th Cir. 2014). “[T]he habeas petitioner has
the burden of rebutting, by clear and convincing evidence, the presumption that the state court’s
factual findings were correct.” Henley v. Bell, 487 F.3d 379, 384 (6th Cir. 2007) (citing 28 U.S.C.
§ 2254(e)(1)) (other citations omitted).

        We review this case through two deferential lenses. First, because the determination of
juror impartiality is “essentially one of credibility, . . . the trial court’s resolution of such questions
is entitled . . . to special deference.” Patton v. Yount, 467 U.S. 1025, 1038 (1984) (internal
quotations omitted). Second, review of this case is governed by the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA). Under AEDPA, if a state court has adjudicated the
petitioner’s claims on the merits, a writ of habeas corpus may not be granted unless the state court’s
adjudication of the claim

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or
        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).
  No. 02-4145                            Allen v. Mitchell                                 Page 6


       “For purposes of 28 U.S.C. § 2254(d)(1), clearly established law as determined by [the
Supreme] Court ‘refers to the holdings, as opposed to the dicta, of [the Supreme] Court’s decisions
as of the time of the relevant state-court decision.’” Yarborough v. Alvarado, 541 U.S. 652, 660–
61 (2004) (quoting Williams v. Taylor, 529 U.S. 362, 412 (2000)). A decision of the state court is
an “unreasonable application” when “the state court identifies the correct governing legal rules
from [the Supreme] Court’s cases but unreasonably applies it to the facts of the particular state
prisoner’s case.” Hill v. Hofbauer, 337 F.3d 706, 711 (6th Cir. 2003) (quoting Williams, 529 U.S.
at 407). A federal court may not find a state adjudication to be “unreasonable” “simply because
that court concludes in its independent judgment that the relevant state-court decision applied
clearly established federal law erroneously or incorrectly.” Williams, 529 U.S. at 411. Under this
deferential standard, we do not ask “whether the state court’s determination was incorrect, but
rather whether fair-minded jurists could disagree about whether the state court’s decision conflicts
with existing Supreme Court caselaw.” Dewald v. Wriggelsworth, 748 F.3d 295, 301 (6th Cir.
2014) (citing Harrington v. Richter, 562 U.S. 86, 101 (2011)).

       Further, state-court factual determinations must stand unless they are objectively
unreasonable in light of the evidence presented in state court. 28 U.S.C. § 2254(d)(2); Harrington,
562 U.S. at 100. A federal habeas court may not characterize state-court factual determinations as
unreasonable “merely because [we] would have reached a different conclusion in the first
instance.” Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015) (alteration in original) (quoting Wood
v. Allen, 558 U.S. 290, 301 (2010)).

                                                III.

       Allen makes two arguments as to why he is entitled to habeas relief. First, he asserts that
the trial court’s decision to empanel juror Worthington deprived him of his Sixth Amendment right
to a trial by an impartial jury. Second, he maintains that his Sixth Amendment right to a trial by
an impartial jury was violated because the trial court failed to ask constitutionally compelled
questions during Worthington’s voir dire. We address each argument in turn.
  No. 02-4145                            Allen v. Mitchell                                  Page 7


                                                 A.

       The Sixth Amendment grants criminal defendants “[a] right to a speedy and public trial,
by an impartial jury. . . .”, U.S. Const. amend. VI. An adequate voir dire is part of that guarantee.
See Morgan v. Illinois, 504 U.S. 719 726–27 (1992). The party seeking to exclude a juror because
of bias must demonstrate that the potential juror lacks impartiality. Wainwright v. Witt, 469 U.S.
412, 423 (1985). When a juror’s impartiality is at issue, the pertinent question is whether the juror
swore “that [she] could set aside any opinion [she] might hold and decide the case on the evidence,
and should the juror’s protestation of impartiality have been believed.” Patton v. Yount, 467 U.S.
1025, 1036 (1984). The trial court’s resolution of these questions is a matter of historical fact
which is entitled to a presumption of correctness under 28 U.S.C. § 2254(d)(2). Id. at 1036–38;
see Williams v. Bagley, 380 F.3d 932, 944 (6th Cir. 2004) see also Wainwright, 469 U.S. at 426
(noting that in determining whether a juror is biased, “deference must be paid to the trial judge
who sees and hears the juror”). Therefore, a trial court’s finding of impartiality may be overturned
only for “manifest error.” Hill v. Brigano, 199 F.3d 833, 843 (6th Cir. 1999) (quoting Patton,
467 U.S. at 1031). The question for this Court is simply “whether there is fair support in the record
for the state court’s conclusion that the juror[] here would be impartial,” Patton, 467 U.S. at 1038,
not whether it was right or wrong in its determination of impartiality. Wainwright, 469 U.S. at
424.

       Although jurists on the Ohio Supreme Court disagreed on the issue of whether Worthington
should have been seated as a juror, we cannot say that the decision of the majority of the Ohio
Supreme Court was based an unreasonable application of clearly established law or an
unreasonable determination of the facts under the AEDPA standard. It is arguable that the trial
court may have overstated Worthington’s testimony when it found that she unequivocally stated
that she could be fair and impartial. Her responses were somewhat unclear and equivocal, and she
expressed dissatisfaction with the result of her brother’s murder trial. Worthington noted that she
got to know a detective and a prosecutor from her brother’s case, and that the detective and
prosecutor kept in touch with her mother. But nonetheless, Worthington said she could set aside
her feelings, decide the case based only on the evidence presented in court, follow the law as
instructed, and come to a fair and impartial verdict. Worthington acknowledged she did not know
  No. 02-4145                             Allen v. Mitchell                                  Page 8


if she could control her emotions upon hearing the testimony of witnesses from the coroner’s
office, some of whom also testified at Worthington’s brother’s murder trial. She denied, however,
that hearing this evidence would substantially impact her ability to concentrate on Allen’s case.

       Even when a potential juror’s statements during voir dire are ambiguous, we still defer to
the trial court’s ruling in the absence of clear record evidence to the contrary. See Patton, 467 U.S.
at 1039–40 (noting that “while the cold record arouses some concern, only the trial judge could
tell which of these answers was said with the greatest comprehension and certainty”). It was not
unreasonable for the Ohio Supreme Court to accord such deference in Allen’s case.

       In White v. Mitchell, we granted a writ of habeas corpus when a state court failed to strike
a juror who, although she affirmed that she could be impartial, was nonetheless “unable to lay
aside her impression or opinion and render a verdict based on the evidence presented in court.”
431 F.3d 517, 542 (6th Cir. 2005) (cleaned up). Though the juror constantly used words such as
“fair,” “truth,” and “honesty,” that alone did not make her an impartial juror when the totality of
the circumstances suggested that she “had a strong inclination toward imposing the death penalty,
. . . [and] that she was looking forward to participating in the imposition of this particular
defendant’s sentence.” Id. at 541–42. Notwithstanding the deference we normally afford to trial
judges, there the transcript revealed that the juror was “simply unbelievable as an impartial juror.”
Id. at 542. The transcript reflected “internally inconsistent and vacillating” statements, “including
statements of strong doubt regarding impartiality and merely a few tentative or cursory statements
that she would be fair.” Id.

       By contrast, here, nothing in the record indicates any bias against the defendant. The record
shows that Worthington was truthful in her responses. Though she was certainly hesitant and
sometimes equivocal in her answers, her voir dire revealed a juror who thought through her views
aloud and, in the end, stated that she could be a fair and impartial juror. Without anything in the
record clearly demonstrating Worthington’s inability to act impartially, or raising serious concerns
about whether her statements of impartiality should be believed, we must defer to the trial court.
Wainwright, 469 U.S. at 426. Indeed, in order to grant a writ, a habeas court must conclude that
the trial court’s credibility findings “lacked even fair support in the record.” Patton, 467 U.S. at
1037 (cleaned up). And Worthington stated time and time again that she could be a fair and
  No. 02-4145                             Allen v. Mitchell                                  Page 9


impartial juror. See, e.g., Miller v. Francis, 269 F.3d 609, 618–19 (6th Cir. 2001) (noting that “the
trial court cannot be faulted for not disqualifying for cause a juror who consistently says she thinks
she can be fair”). The Ohio Supreme Court determined on direct appeal: “[T]he trial court found
Worthington unbiased, a finding supported by Worthington’s testimony. Allen argues that the
juror’s belief in her own impartiality is insufficient support, but the trial court saw and heard
Worthington and could legitimately validate her statements.” State v. Allen, 653 N.E.2d 675, 681
(Ohio 1995).

        The Ohio Supreme Court’s ruling—that the trial court did not abuse its discretion in
empaneling Worthington—was neither contrary to clearly established federal law, nor based on an
unreasonable determination of the facts. Consistent with directives from the U.S. Supreme Court,
the trial court examined Worthington to determine if she was impartial. After Worthington stated
several times that she could set aside her feelings from her brother’s case and decide Allen’s case
based on the facts, the trial judge found that Worthington could be an impartial juror and
empaneled her. Especially in light of the special deference owed to the trial court’s determination
of juror impartiality as well as the deferential standard for reviewing factual findings under § 2254,
we cannot say that the Ohio Supreme Court's ruling on this issue was an unreasonable application
of clearly established federal law or an unreasonable determination of the facts.

                                                 B.

        Allen also claims that the trial court’s voir dire of Worthington was inadequate because the
trial court failed to ask her how the trial concerning her brother’s murder would affect her ability
to follow the court’s instructions impartially, evaluate the evidence, and impose the death penalty.
He contends that a reasonable jurist would suspect that Worthington had the potential to seek
vengeance for her brother’s murder, and possibly be an “automatic death penalty juror.” Pet’r Br.
at 8. Allen, however, did not raise this argument on direct appeal to the Ohio Supreme Court, nor
did he raise it in his habeas petition.
  No. 02-4145                            Allen v. Mitchell                                 Page 10


       Principles of comity require that we not seek to upset a state court conviction on the basis
of an alleged constitutional violation that the state court never had an opportunity to correct. See
Rose v. Lundy, 455 U.S. 509, 518 (1982). “Accordingly, we have required a state prisoner to
present the state courts with the same claim he urges upon the federal courts.” Lyons v. Stovall,
188 F.3d 327, 331–32 (6th Cir. 1999) (quoting Picard v. Connor, 404 U.S. 270, 276 (1971)).
“[I]f an unexhausted claim would be procedurally barred under state law, that claim is procedurally
defaulted for purposes of federal habeas review.” Awkal v. Mitchell, 613 F.3d 629, 646 (6th Cir.
2010) (en banc) (quoting Alley v. Bell, 307 F.3d 380, 385 (6th Cir. 2002)). Allen never argued
before the state courts that the trial court’s voir dire of Worthington was inadequate because it
failed to ask a constitutionally compelled question. Though this argument is defaulted, in any
event we find it would be meritless.

       An adequate voir dire to identify unqualified jurors is integral to the right to trial by an
impartial jury. See Morgan, 504 U.S. at 729. When a state court refuses to pose “constitutionally
compelled” questions, the voir dire is inadequate and merits habeas relief. Mu’Min v. Virginia,
500 U.S. 415, 425–26 (1991). “Questions are constitutionally compelled only if ‘the trial court’s
failure to ask these questions . . . render[s] the defendant’s trial fundamentally unfair.” Hodges v.
Colson, 727 F.3d 517, 527 (6th Cir. 2013) (quoting Mu’Min, 500 U.S. at 425–26).

       Allen has not shown that his trial was fundamentally unfair because of the trial court’s
failure to ask how her brother’s trial would impact her ability to impose the death penalty. The
trial court asked Worthington whether she could set aside her feelings from her brother’s case and
reach a verdict based solely on the evidence that came out in open court. She said she could. The
trial court asked Worthington whether she had any beliefs that would prevent her from following
the trial court’s sentencing instructions. She said no. Finally, the trial court asked Worthington
whether she could follow the court’s instructions of law and recommend an appropriate sentence,
be it the death penalty or life imprisonment without parole for 20 or 30 years. She said she could.
Nothing in Worthington’s responses suggested that her feelings about her brother’s murder meant
she would automatically recommend the death penalty if the jury convicted Allen. See Morgan,
504 U.S. at 735–36 (holding that an adequate voir dire requires a defendant to be able to determine
  No. 02-4145                           Allen v. Mitchell                              Page 11


whether a juror would automatically vote for the death penalty). The trial court’s voir dire of
Worthington did not deprive Allen of a fundamentally fair trial.

                                               IV.

       For these reasons, we AFFIRM the district court’s judgment denying Allen’s petition for a
writ of habeas corpus.
  No. 02-4145                             Allen v. Mitchell                                  Page 12


                         _______________________________________

                             CONCURRING IN THE JUDGMENT
                         _______________________________________

       KAREN NELSON MOORE, Circuit Judge, concurring in the judgment. I agree that we
must affirm the district court’s denial of petitioner David Allen’s 28 U.S.C. § 2254 petition
because our review under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
is restricted. I concur only in the judgment, however. In Patton v. Yount, the Supreme Court
fashioned a two-part inquiry for juror-bias claims: “did a juror swear that he could set aside any
opinion he might hold and decide the case on the evidence, and should the juror’s protestation of
impartiality have been believed.” 467 U.S. 1025, 1036 (1984) (emphasis added). The majority
skips the second part of the inquiry, which requires analyzing the full context of juror Patricia
Worthington’s voir dire, including its most disconcerting aspects. Whether the state court was
unreasonable in concluding that Worthington was not biased is a difficult and close question, and
were we on direct review, I would conclude that Allen’s claim warrants relief. Nevertheless,
careful consideration of Supreme Court precedent and our cases granting habeas relief on juror-
bias claims and ineffective-assistance-of-counsel claims relying on counsel’s failure to strike
biased jurors demonstrates that Allen cannot meet AEDPA’s high bar.

       In a case that turns upon a juror’s voir dire responses, it is crucial to provide the responses
themselves. The relevant exchanges between the trial court, the prosecution, and the defense with
Worthington, therefore, are provided here.

       Allen was tried and sentenced in June and July 1991. Once the prospective jurors were
duly sworn, the state trial court invited them to come forward with “specific,” “personal problem[s]
with regard to jury service,” which the trial court meant to refer to disabilities, work conflicts, and
prearranged trips. See R. 189-14 (Voir Dire Tr. at 130–45). At this time, Worthington came
forward:

       The Court: Mrs. Worthington, you’ve indicated you have some problem with
       service. Could you tell us about that?
       Ms. Worthington: Well, I didn’t know it was a criminal case. My brother, he was
       shot and killed about two years ago in the middle of the street on 75th and Kinsman.
  No. 02-4145                           Allen v. Mitchell                                 Page 13


       The Court: Okay. Right now we’re dealing with issues relating to people who have
       a physical disability or some type of reason why they can’t serve. Those issues
       we’ll address in general voir dire.
       Ms. Worthington: Okay.
       The Court: Okay. Thank you.

Id. at 141–42.

       During general voir dire, the twelfth juror was stricken upon Allen’s last peremptory
challenge, and the trial court began to question Worthington. R. 189-15 (Voir Dire Tr. at 449).
Eventually, the murder of Worthington’s brother was addressed.

       The Court: Have you, your family members, or close friends ever been the victim
       of a crime or accused of a crime?
       Ms. Worthington: Yes.
       The Court: And could you tell me about that?
       Ms. Worthington: My brother was shot and killed at 75th and Kinsman in 1986.
       The Court: Was anyone ever arrested or prosecuted for that offense?
       Ms. Worthington: Yes.
       The Court: What’s your brother’s name?
       Ms. Worthington: Stephen Rogers.
       The Court: Was there a trial held with regard to that shooting?
       Ms. Worthington: Yes.
       The Court: Were you called as a witness in any way with regard to that case?
       Ms. Worthington: No. But I was in court every day.
       The Court: Do you feel that justice was done during the course of that case?
       Ms. Worthington: No.
       The Court: Would it be fair to say that you have some feelings of bitterness and
       resent[ment] because of the outcome of that trial and what happened in that case?
       Ms. Worthington: Yes. Because he was found not guilty.
       The Court: I certainly understand your feelings about that particular case and I feel
       very sorry for you and your family. Do you think you can set aside those feelings
       of bitterness from your experiences there and evaluate this defendant and reach a
       verdict with regard to this defendant based solely on the evidence that comes out in
       open court?
       Ms. Worthington: Yes. Because the prosecution did everything that they could.
  No. 02-4145                             Allen v. Mitchell                                 Page 14


       The Court: You’re talking about your other case?
       Ms. Worthington: Yes, my brother’s.
       The Court: And I’m sure counsel for the defense will ask you some questions in
       this area, as well. And it’s very hard to get 100 percent assurance on anything, but
       you understand how important it is at this time to let us know if you can’t do this.
       Ms. Worthington: Yes.
       The Court: And you’ll let me know or the prosecutor or the defense attorney if you
       feel you’re not up to serving on this particular case?
       Ms. Worthington: Yes.
       The Court: I’m not trying to browbeat you one way or the other. Okay?
       Ms. Worthington: Okay.

Id. at 450–53. Worthington also stated that she had two friends who were Cleveland police officers
and that she knew the detective and prosecutor in her brother’s case. Id. at 453–54.

       After this exchange, the prosecution and the defense questioned Worthington.              The
following questions and answers are between the prosecutor and Worthington:

       [Prosecutor]: And from what I understood you to say to the Judge was that in spite
       of what happened back in –was it [19]86?
       Ms. Worthington: [19]88.
       [Prosecutor]: [19]88. In spite of what happened there, that you will make every
       effort as humanly possible to set aside that experience and judge this case solely on
       whatever evidence is here. You’ll forget what took place in the courtroom then and
       rely only on what takes place in the courtroom now; is that correct?
       Ms. Worthington: Yes.
       [Prosecutor]: And in doing so, you could follow the law that Judge Cleary will tell
       you the law is in this case, apply it to the evidence that you have heard in the
       courtroom, and come to what in your mind will be a fair and impartial verdict; you
       can do that?
       Ms. Worthington: Yes.

Id. at 455–56. The prosecution did not challenge Worthington for cause. Id. at 456.

       The defense then questioned Worthington, starting with her relationship with her two
police-officer friends. At the time, Worthington had known these officer friends for ten years. Id.
at 456–57. Worthington further stated that the prosecutor and detective in the trial for her brother’s
  No. 02-4145                            Allen v. Mitchell                                 Page 15


murder continued to check up on her mother. Id. at 457–58. In response to defense counsel’s later
question whether her “mother lives someplace nearby,” Worthington answered, “[y]es.” Id. at
461.   And in response to whether Worthington “ha[s] regular contact with her [mother],”
Worthington answered, “[o]h, every day.” Id. at 461–62.

       Defense counsel also addressed the issue of Worthington’s brother’s murder and the
subsequent trial:

       [Defense counsel]: You say you were down here every day during that trial.
       Ms. Worthington: Yes.
       [Defense counsel]: And you watched all the testimony?
       Ms. Worthington: Yes.
       [Defense counsel]: Obviously this is a different case. There’s going to be different
       testimony. But as the prosecutor mentioned earlier, there are going to be some
       people here from the coroner’s office . . . and there are going to be people from the
       trace evidence department at the coroner’s office and they may be some of the same
       people that testified in your brother’s trial. Do you remember the trace evidence
       people in your brother’s trial?
       Ms. Worthington: Yes.
       [Defense counsel]: Now, when these people take the witness stand, are you going
       to be able to hold back any kind of an emotional rush that’s going to occur when
       you see these ladies here testifying about the same kind of things they did in your
       brother’s trial?
       Ms. Worthington: I don’t know.
       [Defense counsel]: You don’t know?
       Ms. Worthington: I can’t say right now.
       [Defense counsel]: That could be a little bit of a problem for you, though, couldn’t
       it?
       Ms. Worthington: Because it’s too close.
       [Defense counsel]: It’s pretty close?
       Ms. Worthington: It just happened.
       [Defense counsel]: I mean, even today you’re . . . a little bit anxious about the fact
       that this is a capital homicide case and that was a pretty traumatic and awful thing
       in your life, wasn’t it?
       Ms. Worthington: Yes.
  No. 02-4145                                    Allen v. Mitchell                                         Page 16


         [Defense counsel]: Do you feel that it might substantially impact on your ability to
         develop complete concentration on this case, hearing some of the same kind of
         evidence from some of the same witnesses?
         Ms. Worthington: No.
         [Defense counsel]: You don’t think it will impact on the case?
         Ms. Worthington: No.

Id. at 458–60.1

         Upon defense counsel challenging Worthington for cause, the judge and the attorneys had
a sidebar conference. Id. at 462. The judge listened to defense counsel’s arguments to exclude
Worthington for cause but ultimately rejected the challenge. See id. at 462–64. Defense counsel
relied on the fact that Worthington’s experience with her brother’s case was too close in time, that
she had familiarity with the evidence that would be presented, and that she was too emotionally
involved to be detached, and defense counsel stressed that other jurors were available. See id. at
462–63. The trial judge stated that Worthington “when questioned, unequivocally stated that she
could be fair and impartial. Obviously, she’s had a terrible tragedy in her family. . . . But the jury
[sic] was very straightforward. She understands the responsibility here and I don’t see a problem
with her serving.” Id. at 463. Allen had no remaining peremptory challenges, so Worthington was
seated on the jury.

         We review de novo a district court’s denial of a habeas petition, as well as its factual
determinations when, as here, its decision is based upon a transcript. Holder v. Palmer, 588 F.3d
328, 337 (6th Cir. 2009). AEDPA provides that a federal court cannot grant habeas relief unless
a state-court decision of a federal claim on the merits “was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme Court of the United
States,” or the decision “was based on an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). Under § 2254(d)(1), an
unreasonable application of Supreme Court precedent “must be ‘objectively unreasonable,’ not


         1
           Defense counsel attempted to ask, “[y]ou won’t think back to your own family’s case when you hear the
trace evidence experts, for instance,” but the state trial court sustained the prosecution’s objection on relevancy
grounds. Id. at 461. It is difficult to imagine what could have been more relevant to Worthington’s ability to sit as a
fair and impartial juror.
  No. 02-4145                                      Allen v. Mitchell                                           Page 17


merely wrong; even ‘clear error’ will not suffice.” White v. Woodall, 572 U.S. 415, 419 (2014)
(quoting Lockyer v. Andrade, 538 U.S. 63, 75–76 (2003)).2 “[A] decision adjudicated on the merits
in a state court and based on a factual determination will not be overturned on factual grounds
unless objectively unreasonable in light of the evidence presented in the state-court proceeding.”
Miller-El v. Cockrell, 537 U.S. 322, 340 (2003) (citing § 2254(d)(2)).3 This includes credibility
determinations. See Rice v. Collins, 546 U.S. 333, 341–42 (2006). A state court’s factual findings
“are presumed correct absent clear and convincing evidence to the contrary.” Miller-El, 537 U.S.
at 340 (citing 28 U.S.C. § 2254(e)(1)).4

         “The Sixth and Fourteenth Amendments to the Constitution guarantee a criminal defendant
the right to be tried by impartial and unbiased jurors.” Miller v. Francis, 269 F.3d 609, 615 (6th
Cir. 2001) (citing Morgan v. Illinois, 504 U.S. 719 (1992)); see also Irvin v. Dowd, 366 U.S. 717,
722 (1961) (“In essence, the right to jury trial guarantees to the criminally accused a fair trial by a
panel of impartial, ‘indifferent’ jurors,” and “[a] fair trial in a fair tribunal is a basic requirement
of due process.” (citation omitted)). The crucial question in juror-impartiality cases is “did a juror
swear that he could set aside any opinion he might hold and decide the case on the evidence, and
should the juror’s protestation of impartiality have been believed.” Yount, 467 U.S. at 1036
(emphasis added). The state trial court’s determination about a juror’s impartiality based on
credibility and demeanor is given “special deference.” Id. at 1038. “A trial court’s findings of
juror impartiality may ‘be overturned only for “manifest error.”’” Mu’min v. Virginia, 500 U.S.


         2
           The state supreme court’s decision did not explicitly characterize Allen’s juror-bias claim as a constitutional
claim, see State v. Allen, 653 N.E.2d 675, 680–81 (Ohio 1995), but we presume “that the state court adjudicated the
claim on the merits [absent] any indication or state-law procedural principles to the contrary,” English v. Berghuis,
900 F.3d 804, 811 (6th Cir. 2018) (alteration in original) (quoting Harrington v. Richter, 562 U.S. 86, 99 (2011)).
There is no such indication here. Allen presented his claim as a federal constitutional claim, R. 189-10 (Pet. Ohio
Supreme Court Br. at 495–96), and the state supreme court appears to have treated the claim as one of juror bias,
despite its reliance only on Ohio precedent regarding the standard for reviewing trial-court rulings on challenges for
cause, Allen, 653 N.E.2d at 681; see also id. at 691 (Wright, J., dissenting) (characterizing the claim as a constitutional
claim).
         3
          The Ohio Supreme Court relied upon the state trial court’s factual findings about Worthington’s credibility,
and so the proper subject of review pursuant to § 2254(d)(2) is the state trial court’s factual findings. See State v.
Allen, 653 N.E.2d 675, 681 (Ohio 1995); see also Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (holding that federal
habeas courts look to “the last related state-court decision” that adjudicated a petitioner’s federal claim).
         4
          The Supreme Court has not yet decided what the relationship is between subsections (d)(2) and (e)(1). See
Carter v. Bogan, 900 F.3d 754, 768 n.5 (6th Cir. 2018).
  No. 02-4145                                      Allen v. Mitchell                                             Page 18


415, 428–29 (1991) (quoting Yount, 467 U.S. at 1031). But even though “determinations of
demeanor and credibility [ ] are peculiarly within a trial judge’s province,” juror-credibility
determinations are “‘factual issues’ that are subject to” the statutory presumption of correctness.
Wainwright v. Witt, 469 U.S. 412, 428–29 (1985) (referring to 28 U.S.C. § 2254(d) (1982)). In
other words, a state trial court’s juror-credibility determinations, despite the unique deference
afforded to them, ultimately are like all factual determinations in that the “presumption of
correctness” afforded to them on habeas review is rebuttable with clear and convincing evidence
pursuant to § 2254(e)(1). See Yount, 467 U.S. at 1038; Witt, 469 U.S. at 427–30; see also Williams
v. Bagley, 380 F.3d 932, 944 (6th Cir. 2004).5

         First, Allen argues that the trial court’s failure to dismiss Worthington deprived him of his
constitutional right to an impartial jury, resulting in an unreasonable application of clearly
established federal law pursuant to § 2254(d)(1). Second, he contends that “the trial court’s
decision not to dismiss Mrs. Worthington for cause was based on an unreasonable determination
of the facts” in violation of § 2254(d)(2). Appellant Br. at 11–19.6 Whether an unreasonable
application of clearly established law or an unreasonable determination of fact, Allen cannot


         5
            We must take great care in applying pre-AEDPA Supreme Court precedent, such as Yount and Witt, to
habeas petitions governed by AEDPA. The majority states that § 2254(d)(2)’s presumption of correctness applies and
provides the standard that the Supreme Court set forth in Yount: “whether there is fair support in the record for the
state court’s conclusion that the juror[ ] here would be impartial.” Majority Op. at 7 (citing Yount, 467 U.S. at 1038).
However, post-AEDPA, the presumption of correctness resides in § 2254(e)(1). And Yount drew its “fair support”
language from the pre-AEDPA statute’s presumption of correctness, 28 U.S.C. § 2254(d)(8) (1982), see 467 U.S. at
1038 (citing § 2254(d)(8) (1982)), which has been replaced with AEDPA. See also § 2254(d)(8) (1982)
(“[A determination after a hearing on the merits of a factual issue, made by a State court . . . , shall be presumed to be
correct . . . unless that part of the record of the State court proceeding . . . is produced as provided for hereinafter, and
the Federal court . . . concludes that such factual determination is not fairly supported by the record . . . .” (emphasis
added)). Yount and Witt were decided with an earlier statutory framework for habeas petitions in mind. See Witt, 469
U.S. at 426, 430; Yount, 467 U.S. at 1038. Therefore, we must thoughtfully transpose their holdings to today’s
statutory framework. We have not always done so, at times dodging the issue by simply pointing to § 2254 as a whole
and avoiding a statement of the standard for rebutting the presumption, see, e.g., Holder, 588 F.3d at 339, and other
times we have simply hedged our bets by citing § 2254(e)(1)’s presumption and quoting the “fair support” standard,
see, e.g., Dennis v. Mitchell, 354 F.3d 511, 520 (6th Cir. 2003). The Supreme Court has not yet clarified AEDPA’s
impact on Witt and Yount, nor the post-AEDPA standard for juror-impartiality claims.
         6
           Allen also argues that the state trial court failed adequately to examine Worthington, id. at 15, but the
majority’s conclusion that Allen procedurally defaulted this claim is inescapable, Majority Op. at 9–10. Any further
discussion as to the merits of Allen’s claim is mere dictum. See Richmond Health Facilities v. Nichols, 811 F.3d 192,
201 n.8 (6th Cir. 2016) (defining dicta as “[a] judicial comment made while delivering a judicial opinion, but one that
is unnecessary to the decision in the case and therefore not precedential (although it may be considered persuasive).”
(Obiter Dictum, BLACK’S LAW DICTIONARY (10th ed. 2014)).
  No. 02-4145                             Allen v. Mitchell                                 Page 19


demonstrate that the state trial court unreasonably found Worthington’s assurances of impartiality
credible or that the state supreme court’s decision resulted in an unreasonable application of Yount
or Witt.

       Worthington’s voir dire raises serious concerns as to her ability to remain impartial. First,
Worthington responded to the state trial court’s invitation for those with “personal problem[s] with
regard to jury service” to come forward. R. 189-14 (Voir Dire Tr. at 130–45). She stated that her
brother was murdered, id. at 141–42, which is important because Allen was on trial for murder.
The trial court elicited more information from Worthington about her experience with this tragedy,
which should have deepened concerns. In response to the state trial court’s question whether she
could be fair and impartial, she gave an ambiguous and equivocal answer that “[y]es,” she could
be impartial “[b]ecause the prosecution did everything that they could” in the trial for her brother’s
murder. Id. at 452. Already, Worthington had indicated that she had a problem with serving on
the jury, her personal circumstances mirrored the events giving rise to Allen’s trial, and she gave
only equivocal assurances of impartiality.

       She subsequently gave assurances as to her ability to be fair and impartial, id. at 455–56,
460, but we must also ask whether the trial court should have believed her. Yount, 467 U.S. at
1036; Wolfe v. Brigano, 232 F.3d 499, 503 (6th Cir. 2000) (“In the absence of an affirmative and
believable statement that [individual] jurors could set aside their opinions and decide the case on
the evidence and in accordance with the law, the failure to dismiss them was unreasonable.”
(emphasis added)). To determine whether the trial court should have believed a juror, we look at
the entire voir dire. Hughes v. United States, 258 F.3d 453, 459 (6th Cir. 2001) (explaining that
courts do so because “jurors are reluctant to admit actual bias.”); Miller, 269 F.3d at 618–19
(explaining that a state court will not “be faulted for not disqualifying for cause a juror who
consistently says that she thinks she can be fair,” but only after “[t]aking the [juror’s] statements
in context with the other statements made . . . during voir dire”). We also ask whether the juror’s
circumstances are “‘extreme’ or ‘exceptional’” such that they demonstrate “the ‘potential for
substantial emotional involvement, adversely affecting impartiality.’” United States v. Frost,
  No. 02-4145                                    Allen v. Mitchell                                          Page 20


125 F.3d 346, 379–80 (6th Cir. 1997) (citations omitted).7                       Therefore, we must consider
Worthington’s voir dire in its entirety to determine whether the state court should have believed
her assurances and whether Allen has rebutted the state court’s credibility determination with clear
and convincing evidence. If we fail to undertake this endeavor, we fail to provide constitutionally
adequate judicial review.

         The majority cabins itself to Worthington’s later assurances without considering any of the
other concerning information that Worthington’s voir dire responses offered. See Majority Op. at
8–9.8 In addition to coming forward in response to the state trial court’s question whether any
potential juror had a personal problem serving on the jury, Worthington stated that she was present
every day of the trial for her brother’s murder; she agreed that justice was not done and that she
was bitter and resentful “[b]ecause [the defendant] was found not guilty.” R. 189-15 (Voir Dire
Tr. at 451–52). She also admitted to having anxiety about Allen’s case because of her brother’s
murder and the subsequent trial. Id. at 460. She noted that the detectives from her brother’s case
continued to check up on her mother, to whom she is close. Id. at 453–54, 461–62. Worthington
also stated that she could not say if she would be able to hold back her emotions at Allen’s trial



         7
          This court has examined implied or presumed juror bias on habeas review before. See, e.g., Miller, 269 F.3d
618; Quintero v. Bell, 256 F.3d 409, 413 (6th Cir. 2001) (granting habeas relief and concluding that the doctrine of
implied bias predated the petitioner’s 1989 petition and so Teague v. Lane, 489 U.S. 288 (1989), was no bar to relief),
cert. granted, vacated on other grounds, and remanded, Bell v. Quintero, 535 U.S. 1109 (2002), judgment reinstated,
Quintero v. Bell, 368 F.3d 892, 893 (6th Cir. 2004) (Mem.), cert. denied, Bell v. Quintero, 544 U.S. 936 (2005); Wolfe,
232 F.3d at 502–03. But see Johnson v. Luoma, 425 F.3d 318, 325–27 (6th Cir. 2005) (failing to address these cases).
          The Supreme Court has held that juror bias “may be actual or implied,” United States v. Wood, 299 U.S. 123,
133 (1936), and no subsequent Supreme Court decision has eroded this holding. See Smith v. Phillips, 455 U.S. 209,
223 (1982) (O’Connor, J., concurring) (concurring on the grounds that “the [majority] opinion does not foreclose the
use of ‘implied bias’ in appropriate circumstances”); McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548,
556–57 (1984) (Blackmun, Stevens, and O’Connor, JJ., concurring); id. at 558, (Brennan and Marshall, JJ., concurring
in the judgment). Other circuits have continued to recognize the vitality of the implied bias doctrine on habeas review.
See, e.g., Sanders v. Norris, 529 F.3d 787, 791–92 (8th Cir. 2008) (noting conflicting circuit case law); Brooks v.
Dretke, 444 F.3d 328, 329 (5th Cir. 2006); Conaway v. Polk, 453 F.3d 567, 587 (4th Cir. 2006).
         8
          The majority relies on White v. Mitchell, 431 F.3d 517 (6th Cir 2005), to distinguish Allen’s case, Majority
Op. at 8–9, but White is of little assistance. In White, we focused on Yount’s second inquiry, concluding that the juror
was biased, but we did not need to look beyond the juror’s assurances as to her impartiality to reach this conclusion.
See White, 431 F.3d at 541–42. The juror’s assurances were contradictory and equivocal, and she stated that she
thought that the defendant should be punished, she would like to be a part of the jury that imposed the death penalty,
and the outcome would be a guilty verdict. Id. It is undisputed that Worthington’s responses are not as alarming as
the juror’s in White. However, this does not mean that we do not scrutinize the voir dire transcript beyond
Worthington’s assurances of impartiality to determine, pursuant to Yount, if the state court unreasonably believed her.
  No. 02-4145                                   Allen v. Mitchell                                         Page 21


when the same expert witnesses testified about the same type of evidence as in the trial for her
brother’s murder because she felt that the trial for her brother’s murder “had just happened” and
was “too close.” Id. at 458–59. Worthington’s voir dire indicated that her brother’s murder and
the subsequent trial remained at the forefront of her mind and that she possessed a heightened
degree of emotion about Allen’s trial for this reason.

         This context is troubling, but only in “extreme” or “exceptional” situations regarding a
juror’s personal circumstances, Frost, 125 F.3d at 379, have we granted habeas relief on the basis
of juror bias. Typically, a juror’s circumstances raise doubts as to the juror’s credibility when the
juror has a close personal relationship with those involved in the defendant’s trial, such as a
friendship with the victim’s family, see Wolfe, 232 F.3d at 502–03 (indicating that the juror was
friends with the victim’s family and knew the family’s theory of the victim’s death); cf. Miller,
269 F.3d at 611–12, 616–17 (determining that counsel was not ineffective for failing to challenge
a juror for bias when the juror was the welfare caseworker for the victim’s mother); or has
significant knowledge of some aspect of the defendant’s trial, see Quintero, 256 F.3d at 413
(presuming bias when seven of the jurors for petitioner’s escape trial had served as jurors for his
co-escapees’ trials and convicted them and when neither the lawyers nor the court asked the jurors
questions about this); cf. Miller, 269 F.3d at 616–17 (determining that counsel was not ineffective
for failing to challenge a juror for bias when the juror did not have “extensive or detailed
knowledge” about the case). Worthington did not have a close personal relationship with anyone
involved in Allen’s trial, nor did she have any knowledge of an aspect of his trial.9

         For these reasons, Allen has failed to satisfy either § 2254(d)(1) or § 2254(d)(2). He has
not pointed to enough evidence to rebut with clear and convincing evidence the state trial court’s
credibility determination of Worthington, which is afforded special deference. Nor has he
demonstrated that the state supreme court’s “decision to reject his claim ‘was so lacking in


         9
           On direct review, some federal courts have determined that a “juror’s equivocal statements regarding her
ability to be impartial, coupled with ‘the similarity between her traumatic familial experience and the defendant’s
alleged conduct,’ warranted reversal of the defendant’s conviction ‘under either an express or implied bias theory.’”
United States v. Mitchell, 568 F.3d 1147, 1152 (9th Cir. 2009) (quoting United States v. Gonzalez, 214 F.3d 1109,
1114 (9th Cir. 2000)). Although Worthington’s experience has similarities with Allen’s alleged conduct, her
subsequent statements were not equivocal. Cf. Gonzalez, 214 F.3d 1113 (explaining that the juror never gave an
unequivocal response). In any case, we are sitting in habeas review.
  No. 02-4145                              Allen v. Mitchell                                  Page 22


justification that there was an error well understood and comprehended in existing law beyond any
possibility for fairminded disagreement.’” Davis v. Ayala, 135 S. Ct. 2187, 2199 (2015) (emphasis
added) (quoting Richter, 562 U.S. at 103). Therefore, under the law as it exists today, I cannot
conclude that state supreme court’s decision resulted in an unreasonable application of Yount and
Witt.

        Allen’s case is close, however, even on habeas review. The dissent for three of the seven
state supreme court justices in Allen’s appeal to the Ohio Supreme Court demonstrates as much:

        I do not see how any fair-minded individual can suggest that Ms. Worthington did
        not indicate a state of mind and view that cast the most serious sort of question on
        her ability to render an impartial verdict. . . . While it is true that the state made
        every effort to extract a statement to the effect that this juror believed herself
        capable of rendering an impartial verdict, I cannot think of a situation similar to this
        where this court or any other court has indicated that a juror with experience and
        perspective similar to Ms. Worthington should not have been excused for cause.

Allen, 653 N.E.2d at 692 (Wright, J., dissenting). On direct review, I would reverse the trial court.

        At the same time, “‘even in the context of federal habeas, deference does not imply
abandonment or abdication of judicial review,’ and ‘does not by definition preclude relief.’”
Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015) (quoting Miller-El, 537 U.S. at 340). Accordingly,
courts cannot point to the deference given to a trial court’s juror-credibility determinations and fail
to undertake the other necessary part of its review—here, the second inquiry in Yount: should the
juror’s assurances have been believed. 467 U.S. at 1036. In Allen’s case, this required plumbing
the voir dire transcript beyond Worthington’s assurances that she could be fair and impartial. After
the full inquiry required by Yount, I concur in the judgment only.